Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	 The following is a non-final, First Office Action on the merits.  Claims 1-20 are pending. 
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2.	The claimed invention (Claims 1-20) are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) abstract ideas including “Certain Methods of Organizing Human Activity”, and “Mental Process”, which has been identified/found by the courts as abstract ideas in new 101 memos of the subject matter eligibility in here (https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) including 2019 Revised Patent Subject Matter Eligibility Guidance. This judicial exception is not integrated into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because It/they is/are recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications:
Independent claim 1 (Step 2A, Prong I): is directed to multiple abstract ideas including “Certain Methods of Organizing Human Activity”, and “Mental Process”:
Steps/limitations 1-3 of receiving a first set of purchase requests for a first set of purchases and a voucher redemption request for redeeming a voucher against a first purchase request, wherein the voucher is associated with a voucher value (step 1); selecting from the first set of purchase requests, one or more purchase requests such that a sum of a first purchase amount associated with the first purchase request and one or more purchase amounts associated with the selected one or more purchase requests, respectively, is greater than or equal to the voucher value, wherein the one or more purchase requests are selected when the voucher value is greater than the first purchase amount (step 2); and initiate a redemption of the voucher against the first purchase request and the selected one or more purchase requests (step 3) fall within “Certain Methods of Organizing Human Activity” grouping of abstract idea because these steps mainly describe the concepts of commercial or legal interactions (advertising, marketing or sales activities or behaviors; business relations); and managing personal behavior or relationships or interactions between people (including following rules or instructions).  
In addition, claim 1, the limitation 2 mentioned above are also falls within the abstract “Mental Processes” grouping of abstract ideas since these limitation covers performance of the limitations in the mind.  For example, a human being can observing/evaluating/analyzing one or more purchase amounts associated with one or more purchase requests and observing/evaluating/analyzing a first purchase amount associated with the first purchase request in order to select one or more purchase requests such that a sum of a first purchase                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       
Independent claim 1, Step 2A (Prong II):  Accordingly, the claim recites an abstract idea(s) as pointed out above. This judicial exception(s) is/are not integrated into a practical application. In particular, the claim recites additional elements (i.e., a server/the server) to perform abstract steps/limitations 1-3 mentioned above. The additional element(s) in all of the steps is/are -recited at a high-level of generality such that it amounts no more than mere instructions to apply the judicial exception(s) using a generic computer component (i.e., a server/the server).   Accordingly, these additional element(s) does/do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Further, the first step/limitation 1 of “receiving, by a server, a fist set of purchase requests ……” is merely receiving data/gathering data, which is considered as insignificant extra solution activity; thus is not significantly more than the identified abstract idea.  Again, the claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components (i.e., a server/the server) to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component.  For the above mentioned reasons, viewed the claim as a whole, the additional elements individually and in combination do not integrate the identified abstract 
Independent claim 1 (step 2B):  The additional element in claim 1 (i.e., a server/the server) is/are recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications; thus it is not significantly more than the identified abstract idea. In other word, the additional element “i.e., a server/the server.” is/are amounts no more than mere instructions to apply the judicial exception(s) of steps/limitations 1-3 mentioned above.  Further, the first step/limitation 1 of “receiving, by a server, a fist set of purchase requests ……” is merely receiving data/gathering data, which is considered as insignificant extra solution activity; thus is not significantly more than the identified abstract idea.  When reevaluating step 1 of “receiving, by a server, a fist set of purchase requests ……” in step 2B, generic computer component (e.g., a server/the server) recited as performing generic computer functions (e.g., receiving) is well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system; thus are not significantly more than the identified abstract idea.  The use of generic computer to transmit/display/receive and store information through an unspecified generic computer does not impose any meaningful limit on the computer implementation of the abstract idea.  According to MPEP 2106.05 (d), elements that the Courts have recognized as well-understood, routine, conventional activity in particular fields are e.g., "Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93”.  Therefore, for the above mentioned reasons, viewed as a whole, even in combination, the above steps/additional elements do not amount to significantly more/do not provide an inventive concept.  Furthermore, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself.
As per independent claims 9 and 16:  Alice Corp. also establishes that the same/similar analysis should be used for all categories of claims.  Therefore, a system claim 9 and a method claim 16 are also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same/similar reasons as claim 1.  The components (i.e., a system, a server/the server) described in independent claims 9 and 16 add nothing of substance to the underlying abstract idea.  At best, the claim(s) are merely providing an environment to implement the abstract idea.  
Dependent claims 2-8, 10-15 and 17-20 are merely add further details of the abstract steps/elements recited in claims 1, 9 and 16 without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Looking at the limitations as an ordered combinations adds nothing that is not already present when looking at the elements taken individually.   Furthermore, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself. Therefore, dependent claims 2-8, 10-15 and 17-20 are also non-statutory subject matter. 
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1-3, 5, 7-8, 9-11, 13-16, 17 and 19-20 are rejected under 35 U.S.C 102(b) as being anticipated by Mesaros et al; (8,590,785 B1):
5.	Independent claims 1, 9 and 16:  Mesaros teaches a method for redeeming vouchers, the method comprising:
receiving, by a server, a first set of purchase requests for a first set of purchases (e.g., aggregated purchases/buyers 720 in fig 7 cl. 13 lines 5-67 and cl. 14 lines 1-19) and a voucher (e.g., a universal discount card/a dynamic discount card in fig. 7 cl. 13 lines 28-44 in context with in figs 2-3 cl. 6 lines 38-67, cl. 7 lines 1-23, lines 58-67, cl. 8 lines 32-63, fig 6 cl. 12 lines 53-67, cl. 13 lines 1-4) redemption request for redeeming a voucher against a first purchase request, wherein the voucher is associated with a voucher value (e.g., price discount offers tied to volumes purchases in cl. 6 lines 44-67, cl. 13 lines 28-67, cl. 14 lines 1-19.  Example of price discount is $20 gift certificate to the buyers for group purchases of $50,000 worth of books in cl. 14 lines 4-19 or $30 gift certificate to each buyer for every $50,000 worth of electronics purchases by buying group in cl. 16 lines 29-41) {At least fig 7 cl. 13 lines 5-67 and cl. 14 lines 1-19 in context with figs 2-3 cl. 6 lines 38-67, cl. 7 lines 1-23, lines 58-67, cl. 8 lines 32-63, fig 6 cl. 12 lines 53-67, cl. 13 lines 1-4};
selecting, by the server from the first set of purchase requests  (e.g., aggregated purchases/buyers 720 in fig 7 cl. 13 lines 5-67 and cl. 14 lines 1-19), one or more purchase requests such that a sum (aggregated book purchase amount e.g., $50,000 from buying group in cl. 14 lines 1-19 or aggregated electronics purchase amount e.g., $50,000 from buying group cl. 16 lines 29-41) of a first purchase amount associated with the first purchase request (e.g., an individual buyer/buyer join a particular buying group for purchasing…., buyer purchases to be tracked and aggregated in fig. 7 cl. 13 lines 18-67, cl. 14 lines 1-19) and one or more purchase amounts associated with the selected one or more purchase requests (e.g., aggregated purchases/buyers 720 in fig 7 cl. 13 lines 5-67 and cl. 14 lines 1-19), respectively, is greater than or equal to the voucher value (e.g., $20 gift certificate to the buyers for group purchases of $50,000 worth of books in cl. 14 lines 4-19 or $30 gift certificate to each buyer for every $50,000 worth of electronics purchases by buying group in cl. 16 lines 29-41), wherein the one or more purchase requests are selected when the voucher value is greater than the first purchase amount {At least fig. 7 cl. 13 lines 5-67, cl. 14 lines 1-19 in context with fig. 10 cl. 15 lines 50-67 and cl. 16 lines 1-41}; and
initiating, by the server, a redemption of the voucher (e.g., a universal discount card/a dynamic discount card in fig. 7 cl. 13 lines 28-44 in context with in figs 2-3 cl. 6 lines 38-67, cl. 7 lines 1-23, lines 58-67, cl. 8 lines 32-63, fig 6 cl. 12 lines 53-67, cl. 13 lines 1-4) against the first purchase request and the selected one or more purchase requests {At cl. 14 lines 1-19 in context with fig. 10 cl. 15 lines 50-67 and cl. 16 lines 14-41},
wherein a first part of the voucher value is credited to a first user account of the first user when the voucher redeemed (this limitation is in claim 16) {fig. 7 cl. 14 lines 7-19 and fig. 10 cl. 16 lines 34-41}.
6.	Claims 2 and 10:  Mesaros teaches the claimed invention as in claims 1 and 9.  Mesaros further teaches wherein the selected one or more purchase requests and the first purchase request are associated with the same purchase category (e.g., book or electronics in cl. 14, cl. 16) {At least fig. 7 cl. 13 lines 5-67, cl. 14 lines 1-19 in context with fig. 10 cl. 15 lines 50-67 and cl. 16 lines 14-41}.
7.	Claims 3, 11 and 19:  Mesaros teaches the claimed invention as in claims 1, 9 and 16.  Mesaros does not explicitly teach the underlined feature: verifying, by the server, an authenticity of the voucher prior to initiating the redemption of the voucher {At least cl. 14 lines 64-67 through cl. 15 lines 1-7}.
8.	Claims 5 and 13:  Mesaros teaches the claimed invention as in claims 1 and 9.  Mesaros further teaches wherein the voucher is a discount voucher (e.g., a universal discount card/a dynamic discount card in fig. 7 cl. 13 lines 28-44 in context with in figs 2-3 cl. 6 lines 38-67, cl. 7 lines 1-23, lines 58-67, cl. 8 lines 32-63, fig 6 cl. 12 lines 53-67, cl. 13 lines 1-4), and wherein the voucher value is a minimum purchase amount (e.g., group purchases of $50,000 worth of books in cl. 14 lines 4-19 or group purchase of $50,000 worth of electronics purchases by buying group in cl. 16 lines 29-41) associated with the voucher {At least fig. 7 cl. 13 lines 28-67 and cl. 
9.	Claims 7, 14 and 17:  Mesaros teaches the claimed invention as in claims 1, 9 and 16.  Mesaros further teaches wherein the voucher is a gift voucher (cl. 13 lines 30-44, see universal discount card/a dynamic discount card is e.g., a gift card/gift voucher), and wherein the voucher value is a gift amount (e.g., price discount offers tied to volumes purchases in cl. 6 lines 44-67, cl. 13 lines 28-67, cl. 14 lines 1-19.  Example of price discount is $20 gift certificate to the buyers for group purchases of $50,000 worth of books in cl. 14 lines 4-19 or $30 gift certificate to each buyer for every $50,000 worth of electronics purchases by buying group in cl. 16 lines 29-41) associated with the voucher {At least cl. 13 lines 28-67, cl. 14 lines 1-19 in context with cl. 6 lines 44-67}.
10.	Claims 8 and 15:  Mesaros teaches the claimed invention as in claims 7 and 14.  Mesaros further teaches wherein a part of the voucher value (e.g., $20 gift certificate is provided for each buyer in cl. 14 lines 5-19.  Also see $30 gift certificate is provided for each buyer in cl. 16 lines 29-41) is credited to a user account of a first user associated with the voucher redemption request when the voucher is redeemed {At least fig 7 cl. 14 lines 5-19 and fig 10 cl. 16 lines 29-41}. 
11.	Claim 20:  Mesaros teaches the claimed invention as in claim 16.  Mesaros further teaches wherein the first set of users (e.g., aggregated purchases/buyers 720 in fig 7 cl. 13 lines 5-67 and cl. 14 lines 1-19) is exclusive of the first user  (e.g., an individual buyer/buyer join a particular buying group for purchasing…., buyer purchases to be tracked and aggregated in fig. 7 cl. 13 lines 18-67, cl. 14 lines 1-19 and in fig. 6 cl. 12 lines 52-67), wherein a second part of the voucher value  (e.g., $20 gift certificate is provided for each buyer in cl. 14 lines 5-19.  Also see $30 gift certificate is provided for each buyer in cl. 16 lines 29-41) is credited to a second user account of a second user when the voucher is redeemed, and wherein the first set of users includes the second user (e.g., aggregated purchases/buyers 720 in fig 7 cl. 13 lines 5-67 and cl. 14 lines 1-19) {At least fig. 7 cl. 13 lines 5-67, cl. 14 lines 1-19 in context with fig. 10 cl. 15 lines 50-67 and cl. 16 lines 14-41}.
Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

13.	Claims 4, 12 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mesaros et al; (8,590,785 B1), in view of Yu et al; (US 2014/0278882 A1): 
14.	Claims 4 and 12 and 18:  Mesaros teaches the claimed invention as in claims 1, 9 and 16.  Mesaros does not explicitly teach the underlined feature: communicating, by the server, an approval request to each user associated with the one or more purchase requests for requesting an approval for redeeming the voucher, wherein the voucher is redeemed against the selected one or more purchase requests when each user provides the approval based on the approval request.
	Yu teaches a general concept of communicating an approval request to a user associated with the one or more purchase requests for requesting an approval for redeeming a promotional offer, where the promotional offer is redeemed against the selected one or more purchase requests when the user provides the approval based on the approval request {At least paras 0126-0128 and 0174-0177}.
	Therefore, it would have been it would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to modify “initiating, by the server, a redemption of the voucher against the first purchase request and the selected one or more purchase requests” of Mesaros to include “communicating an approval request to a user associated with the one or more purchase requests for requesting an approval for redeeming a discount card, where the discount card is redeemed against the selected one or more purchase requests when the user provides the approval based on the approval request”, taught by Yu.  One would be motivated to do this in order to ensure that the user(s) is willing to redeem his/their offer/discount.  This in turn would help increase security while increasing users’ experience and satisfaction.     
15.	Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over Mesaros et al; (8,590,785 B1), in view of Galit; (US 2012/0278151 A1):
16.	Claim 6:  Mesaros teaches the claimed invention as in claim 1.  Mesaros further teaches wherein a first discount amount is redeemed against the first purchase and a second discount amount is redeemed against a second purchase, based on the redemption of the discount voucher, and wherein the second purchase amount is associated with a second purchase request of the selected one or more purchase requests {Mesaros:  At least cl. 13 lines 6-67 and cl. 14 lines 1-19, see a buyer purchases is aggregated with other buyers 720, and when the group purchase reached to $50,000 worth of books, each buyer in the buyers group get $20 certificate deposited via each buyer’s universal discount card 710.  Also see example in cl. 16 lines 14-41}.
	However, Mesaros does not explicitly teach the underlined feature:  wherein a first discount amount is deducted from the first purchase amount and a second discount amount is deducted from a second purchase amount, based on the redemption of the discount voucher, and wherein the second purchase amount is associated with a second purchase request of the selected one or more purchase requests”.
	 Galit teaches a general concept of wherein a first discount amount is deducted from the first purchase amount and a second discount amount is deducted from a second purchase amount, based on the redemption of a discount card, and wherein the second purchase amount (e.g., group buying) is associated with a second purchase request of the selected one or more purchase requests {At least para 0040 in context with abstract}.
wherein a first discount amount is redeemed against the first purchase and a second discount amount is redeemed against a second purchase, based on the redemption of the discount voucher, and wherein the second purchase amount is associated with a second purchase request of the selected one or more purchase requests”, taught by Mesaros to include “wherein a first discount amount is deducted from the first purchase amount and a second discount amount is deducted from a second purchase amount, based on the redemption of a discount card, and wherein the second purchase amount (e.g., group buying) is associated with a second purchase request of the selected one or more purchase requests”, taught by Galit.  One would be motivated to do this in order to provide another option of providing discount to the users/customers (e.g., providing real-time discounting/subtracting discount amount from the current transaction at the time of purchase).  This in turn would enhance customers/users’ experience and satisfaction.  
Prior Art that is pertinent to Applicant’s disclosure
17.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Mishra; (US 2013/0346174 A1), wherein teaches joining purchases from a plurality of users to receive discount at POS in paras 0005, fig 7 paras 0035-0038}.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuy Nguyen whose telephone number is 571-272-4585.  The examiner can normally be reached on Mon-Fri, 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s  FAX number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 1866-217-9197 (toll-free).
/THUY N NGUYEN/Examiner, Art Unit 3681